 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    DEUTSCHE BANK NATIONAL TRUST                          Case No. 2:17-cv-0457-KJD-EJY
      COMPANY, as Trustee,
 8                                                                            ORDER
                                               Plaintiff,
 9
             v.
10
      SFR INVESTMENTS POOL 1, LLC, et al.,
11
                                           Defendants.
12
            Before the Court is Defendant SFR Investments Pool 1, LLC’s unopposed Request for
13
     Entry of Judgment (ECF No. 93). On September 9, 2019, the Court entered partial summary
14
     judgment in favor of SFR Investments on its quiet title and declaratory judgment counterclaims
15
     against Plaintiff Deutsche Bank. Order Granting Summ. J. 14, ECF No. 86. The Court found that
16
     Northbrook Homeowner Association’s nonjudicial foreclosure extinguished Deutsche Bank’s
17
     deed of trust in a property located at 4401 Sparkle Crest Avenue in North Las Vegas, Nevada. Id.
18
     The only remaining claim after summary judgment was Deutsche Bank’s unjust enrichment
19
     claim, which involved the bank allegedly continuing to pay the property taxes after its interest
20
     was extinguished. The parties have since settled that claim. See Stip. to Dismiss 3, ECF No. 91.
21
     The Court dismissed the unjust enrichment claim on November 8, 2019 (ECF No. 92), and SFR
22
     Investments’ request for judgment followed.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28
 1          Having dismissed the parties’ only remaining claim, the Court GRANTS SFR
 2   Investments Pool 1, LLC’s Request for Entry of Judgment (ECF No. 93) and DIRECTS the
 3   Clerk of Court to ENTER JUDGMENT in favor of SFR Investments Pool 1, LLC on its quiet
 4   title and declaratory relief counterclaim consistent with the Court’s September 9, 2019 order
 5   (ECF No. 86).
 6   Dated this 12th day of December, 2019.
 7
 8                                                _____________________________
                                                  Kent J. Dawson
 9                                                United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
